Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 30, 2019                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

  158197                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  BRETON INSURANCE AGENCY, INC.,                                                                      Richard H. Bernstein
           Plaintiff-Appellant,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 158197
                                                                   COA: 339428
                                                                   Kent CC: 16-000581-CB
  SECURA INSURANCE COMPANY,
            Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the June 26, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 30, 2019
           t0422
                                                                              Clerk